                                                Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 1 of 13



                                          1   BRUCE A. HARLAND, Bar No. 230477
                                              WEINBERG, ROGER & ROSENFELD
                                          2   A Professional Corporation
                                              1001 Marina Village Parkway, Suite 200
                                          3   Alameda, California 94501
                                              Telephone (510) 337-1001
                                          4   Fax (510) 337-1023
                                              E-Mail: bharland@unioncounsel.net
                                          5
                                              JOSHUA J. ELLISON (pro hac vice motion to be filed)
                                          6   COHEN, WEISS AND SIMON LLP
                                              900 Third Avenue
                                          7   New York, New York 10022-4869
                                              Tel: (212) 563-4100
                                          8   E-Mail: jellison@cwsny.com

                                          9   Attorneys for Plaintiffs

                                         10                                UNITED STATES DISTRICT COURT

                                         11                              NORTHERN DISTRICT OF CALIFORNIA

                                         12                                        SAN JOSE DIVISION

                                         13   MAVERICK TRAN, RAFAEL ZAMBRANO-                         No.
                                              LAY, and VICTOR BARRIENTOS, on behalf
                                         14   of themselves and all other individuals similarly
                                                                                                      COMPLAINT
                                         15   situated,

                                         16                                         Plaintiffs,

                                         17           v.
                                                                                                      [JURY TRIAL DEMANDED]
                                         18   UNITED STATES POSTAL SERVICE,
                                         19                                         Defendant.
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
WEINBERG, ROGER &                                                                                 1
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                 COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                 Case No.
                                               Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 2 of 13



                                         1                                             COMPLAINT

                                         2           Plaintiffs Maverick Tran (“Tran”), Rafael Zambrano-Lay (“Zambrano-Lay”), and Victor

                                         3   Barrientos (“Barrientos”) (collectively, “Plaintiffs”), on behalf of themselves and as collective

                                         4   action representatives pursuant to 29 U.S.C. § 216, for their collective action complaint, alleges as

                                         5   follows:

                                         6                                           INTRODUCTION

                                         7           For years, the United States Postal Service (“USPS”) has willfully and systematically

                                         8   stolen wages earned by city letter carriers (“Carriers”) employed at USPS’s facilities in San Jose,

                                         9   California. Among other things, it has required Carriers to continue to work “off the clock” after

                                    10       their work shifts have ended; has instructed them to submit false time records indicating that their

                                    11       shift ended before it actually had; and has had management officials falsify Carriers’ time records

                                    12       without the Carriers’ knowledge or permission. By these actions, USPS deprived the Carriers’ of

                                    13       massive amounts of hard-earned overtime wages.

                                    14               The Carriers’ union, the National Association of Letter Carriers, AFL-CIO, challenged

                                    15       USPS’s unlawful conduct in an arbitration proceeding under its collective bargaining agreement

                                    16       with USPS. The arbitrator found that USPS had indeed “improperly altered, deleted and/or

                                    17       falsified Letter Carriers[’] Time and Attendance Records” and ordered USPS to take remedial

                                    18       action. However, while finding USPS culpable of willful misconduct, the Arbitrator limited the

                                    19       possible recovery to less than the Carriers are entitled under the Fair Labor Standards Act

                                    20       (“FLSA”). Plaintiffs bring this action to recover the full amount owed under federal law to them

                                    21       and to other similarly situated Carriers who join the action, including damages for the full period

                                    22       allowed under the applicable three-year statute of limitations, liquidated damages, and attorneys’

                                    23       fees.

                                    24                                        JURISDICTION AND VENUE

                                    25               The Court has jurisdiction over this action pursuant to 39 U.S.C. § 409(a), as this is an

                                    26       action against USPS. The Court also has jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

                                    27       216(b) as this is an action for violations of 29 U.S.C. §§ 206-207.

                                    28
WEINBERG, ROGER &                                                                              2
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 3 of 13



                                         1          Venue lies in this District under 28 U.S.C. §1391(b)(1), because USPS resides in this

                                         2   District, and under 28 U.S.C. § 1391(b)(2), because a substantial part of the events giving rise to

                                         3   the claims occurred in this District.

                                         4                                              THE PARTIES
                                         5          Plaintiffs are Carriers who at all relevant times have been employed by USPS. They are

                                         6   represented for collective bargaining by NALC, a labor union that serves as the collective

                                         7   bargaining representative of a nationwide bargaining unit of Carriers employed by USPS.

                                         8          Tran resides in San Jose, California. At all relevant times he has been a Carrier employed

                                         9   by USPS. He is a covered employee within the meaning of the FLSA.

                                    10              Zambrano-Lay resides in San Jose, California. At all relevant times he has been a Carrier

                                    11       employed by USPS. He is a covered employee within the meaning of the FLSA.

                                    12              Barrientos resides in San Jose, California. At all relevant times he has been a Carrier

                                    13       employed by USPS. He is a covered employee within the meaning of the FLSA.

                                    14              USPS is an independent establishment of the executive branch of the United States

                                    15       Government. USPS is a covered employer within the meaning of the FLSA.

                                    16              It operates postal facilities throughout the United States, including twelve in San Jose,

                                    17       California (these twelve facilities are referred to here as the “San Jose Postal Installation”).

                                    18                                  COLLECTIVE ACTION ALLEGATIONS
                                    19              Plaintiffs bring the First and Second Causes of Action as a collective action pursuant to

                                    20       FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of themselves and all similarly situated

                                    21       persons that worked as Carriers at the San Jose Postal Installation on or after the date that is three

                                    22       years before the filing of this Complaint and who elect to opt-in to this action (the “FLSA

                                    23       Collective Plaintiffs”).

                                    24              At all relevant times Plaintiffs and the other FLSA Collective Plaintiffs are and have been

                                    25       similarly situated, have had substantially similar job requirements and pay provisions, and are and

                                    26       have been subject to USPS’ decisions, plans and common policies, programs, practices,

                                    27       procedures, protocols, routines, and rules that willfully failed and refused to pay them at the

                                    28       legally required minimum wage for all hours worked, willfully failed and refused to compensate
WEINBERG, ROGER &                                                                               3
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 4 of 13



                                         1   Plaintiffs and the FLSA Collective Plaintiffs at a rate of one and one half times their regular rate

                                         2   for hours worked in excess of forty (40) hours per workweek, and willfully failed and refused to

                                         3   compensate Plaintiffs for other wages. The claims of Plaintiffs stated herein are essentially the

                                         4   same as those of the other FLSA Collective Plaintiffs.

                                         5          The FLSA Collective Plaintiffs are readily ascertainable. The number and identity of the

                                         6   FLSA Collective Plaintiffs is determinable from the records of USPS. The hours assigned and

                                         7   worked, the positions held, and the rates of pay for each FLSA Collective Plaintiff is also

                                         8   determinable from USPS’s records. For the purpose of notice and other purposes related to this

                                         9   action, the FLSA Collective Plaintiffs’ names and addresses should be readily available from

                                    10       USPS’s records. Notice can be provided to the FLSA Collective Plaintiffs pursuant to 29 U.S.C.

                                    11       § 216(b) via first class mail to the last address known to USPS.

                                    12                                          FACTUAL ALLEGATIONS
                                    13              A.      LETTER CARRIER WORK
                                    14              A Carrier’s daily work generally consists of two components: office duty and street duty.

                                    15              Carriers begins their work shift, or “tour,” in the morning, at the postal facility where they

                                    16       are stationed. There, Carriers sort, or “case,” the mail for their assigned route and perform related

                                    17       office work before leaving to deliver the mail. Casing and office work is expected to take

                                    18       roughly one to two hours per day.

                                    19              After performing their office work, a Carrier departs the postal facility and spends the

                                    20       bulk of the rest of the eight-hour work shift delivering the mail on a designated delivery route.

                                    21              After a Carrier has finished delivering the mail, the Carrier returns to the postal facility to

                                    22       complete additional office work. This typically takes at minimum a few minutes and may take

                                    23       longer depending on the volume of undeliverable mail and other factors.

                                    24              For a variety of reasons, such as high mail volume and difficult weather conditions,

                                    25       Carriers are often unable to complete the sorting and delivery of all the mail on their routes during

                                    26       their eight-hour shift and are thus required to work overtime. Overtime is very common in the

                                    27       San Jose Postal Installation in part because the Installation is short staffed.

                                    28
WEINBERG, ROGER &                                                                                4
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 5 of 13



                                         1          B.      USPS’ TIMEKEEPING POLICIES AND PROCEDURES

                                         2          USPS utilizes an electronic data management system for tracking employee attendance

                                         3   and work time, known as the Time and Attendance Control System (“TACS”)

                                         4          When Carriers arrive at the postal facility to begin their tour, they “clock in” by swiping

                                         5   an individualized identification badge on an “electronic badge reader,” or “EBR.” This action

                                         6   tells TACS that the Carrier’s tour has started, and the Carrier has begun working hours for which

                                         7   they should be paid.

                                         8          When a Carrier leaves the postal facility after office time to begin delivering mail, they

                                         9   again swipe their badge on the EBR, and TACS records that the carrier has performed a “move”

                                    10       to the street based on a button or code that the Carrier inputs into the EBR.

                                    11              When the carrier has completed mail delivery for the day, they return to the post office

                                    12       and again swipe the badge, indicating to TACS that another move, to the office, has occurred.

                                    13              Finally, when the Carrier leaves for the day, they swipe their badge one last time, inputs

                                    14       the code for “End Tour,” and TACS records their tour as having ended.

                                    15              TACS generates reports known as “clock rings” that show a variety of data. As relevant

                                    16       here, they show when a Carrier began his or her tour, when he or she made various “moves,” such

                                    17       as leaving the office to go to the street and returning to the office after completing delivery, and

                                    18       when he or she ended the tour for the day.

                                    19              USPS supervisors are authorized to manually change data in TACS under certain limited

                                    20       circumstances, such as when a Carrier forgets to swipe his or her badge when exiting or leaving

                                    21       the postal facility. The clock ring also shows whether an entry was generated via a swipe on an

                                    22       EBR or whether it was made manually in TACS.

                                    23              When a clock ring entry was made in TACS, rather than via an EBR swipe, the clock ring

                                    24       displays the employee identification number of the employee who made the entry, and thus

                                    25       indicates if the entry was made by a supervisor.

                                    26              Before a supervisor inputs a missing Carrier’s time data in TACS, USPS rules require that

                                    27       the Carrier complete a form, known as a Form 1260, authorizing the change. In addition, per

                                    28       USPS regulations, supervisors are to change time entries to reduce time recorded as worked by a
WEINBERG, ROGER &                                                                               5
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 6 of 13



                                         1   Carrier only when the supervisor has knowledge that the Carrier did not in fact work the time

                                         2   recorded.

                                         3          In addition to TACS, USPS also collects data indicating when a Carrier makes deliveries

                                         4   at certain points along his or her route, known “Managed Service Points” or “MSP.” When a

                                         5   Carrier reaches the designated point, he or she uses a handheld scanner to scan a bar code. This

                                         6   allows USPS to track how long it takes a Carrier to complete sections of his or her route.

                                         7          C.      THE “WINDOW OF OPERATIONS” AND WAGE THEFT AT SAN JOSE
                                         8          Since at least 2014, the San Jose Postal Installation has had a recurrent issue with USPS

                                         9   supervisors disallowing overtime worked by Carriers such that they do not receive pay for hours

                                    10       they actually work past their normal shift end time.

                                    11              USPS management has, for years, asserted that it has a policy called “Window of

                                    12       Operations,” or “WOO.” Management’s explanation of and justification for this concept has

                                    13       varied somewhat but the fundamental notion is that all Carrier mail deliveries should be complete

                                    14       by a fixed time of day, by which time all Carriers should have returned to the office. The WOO

                                    15       may vary on a facility-by-facility basis, and at all relevant times, the WOO policy for the San Jose

                                    16       installation was that all Carriers should have completed delivery and returned to the office by

                                    17       6:00 P.M.

                                    18              As explained in more detail below, San Jose management’s insistence on adherence to the

                                    19       6:00 P.M. return-to-office time resulted in Carriers not receiving any compensation for hours

                                    20       worked in excess of eight on a particular day, in violation of the FLSA.

                                    21              The WOO policy also resulted in other falsifications of Carrier time entries that did not

                                    22       result in loss of overtime pay.

                                    23              This wage theft occurred generally, but not exclusively, in three ways: (i) USPS

                                    24       management pressuring and instructing carriers to work “off the clock,” meaning continue to

                                    25       work after having swiped their badge for the end of their tour; (ii) management instructing

                                    26       carriers to complete a Form 1260 to reflect a false end of tour time; and (iii) management entering

                                    27       or manually changing data in the TACS system to reflect that a Carrier’s tour ended before the

                                    28       Carrier in fact stopped working.
WEINBERG, ROGER &                                                                             6
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 7 of 13



                                         1             As explained further, below NALC’s investigation into timekeeping and pay practices at

                                         2   the San Jose Postal Installation revealed additional ways in which USPS failed to pay Carriers for

                                         3   time worked and failed to pay them for overtime at the rate required by the FLSA.

                                         4             D.     NALC’S DISCOVERY OF USPS’S WAGE THEFT
                                         5             In April 2017, NALC representatives received information that raised suspicion that

                                         6   management at the USPS San Jose installation were unlawfully depriving Carriers of overtime.

                                         7             On April 14, 2017, NALC representatives thus submitted a request for Carrier clock rings

                                         8   for the period April 14, 2014 through April 14, 2017 for all twelve post offices in the San Jose

                                         9   Postal Installation, and on May 2, 2017, USPS provided some Carrier clock rings for that time

                                    10       period.

                                    11                 In addition to reviewing the clock rings, NALC representatives interviewed dozens of San

                                    12       Jose Carriers and supervisors.

                                    13                 NALC’s investigation revealed, among other things, that San Jose management had,

                                    14       improperly input “End Tour” codes into TACS for Carriers at times the Carriers were on the

                                    15       street delivering mail. In addition, NALC’s investigation showed that management input End

                                    16       Tour codes for Carriers when Carriers were in the office still performing work. The investigation

                                    17       further revealed that on many occasions management instructed Carriers to complete Form 1260

                                    18       to indicate a false end tour time. The investigation also showed that supervisors improperly input

                                    19       data into TACS indicating that Carriers had taken a lunch break longer than they actually had.

                                    20       All these improper actions by management had the effect of depriving Carriers of wages and

                                    21       overtime in violation of the FLSA.

                                    22                                              THE ARBITRATION
                                    23                 At all relevant times, NALC and USPS have been parties to a collective bargaining

                                    24       agreement (the “National Agreement”) that sets forth terms and conditions of employment of City

                                    25       Letter Carriers.

                                    26                 Article 15 of the National Agreement contains a grievance-arbitration procedure under

                                    27       which NALC may demand arbitration of unresolved disputes that arise under the CBA.

                                    28
WEINBERG, ROGER &                                                                               7
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 8 of 13



                                         1           Article 8 of the National Agreement establishes 8 hours as the length of the workday of a

                                         2   full-time regular letter carrier. It requires USPS to pay carriers overtime at one and one half times

                                         3   their base hourly rate for all time worked in excess of 8 hours a day or 40 hours in a week.

                                         4           Article 34 of the National Agreement establishes that the parties agree upon the principle

                                         5   of a fair day’s pay for a fair day’s pay.

                                         6           Article 19 of the National Agreement incorporates USPS’s handbooks, manuals, and

                                         7   regulations, including USPS’s timekeeping procedures, into the National Agreement to the extent

                                         8   they are not contrary to the National Agreement.

                                         9           In May and August 2017, NALC representatives filed grievances alleging that the above-

                                    10       described conduct by USPS breached the National Agreement.

                                    11               The May 2017 grievance proceeded to arbitration before Arbitrator Nancy Hutt, who

                                    12       conducted hearings on August 8, 9, and 10 and September 26, 27, and 28 of 2018, and January

                                    13       28, 29, and 30 of 2019. USPS and NALC agreed that the August 2017 grievance would be settled

                                    14       in accordance with Arbitrator Hutt’s resolution of the May 2017 grievance.

                                    15               Arbitrator Hutt issued an award on September 24, 2019, in which she sustained the

                                    16       grievances. Arbitrator Hutt found that the USPS “improperly altered, deleted and/or falsified

                                    17       Letter Carriers[’] Time and Attendance Records in violation of the National Agreement.” She

                                    18       ordered the parties to jointly determine the extent of the violations and damages and make all

                                    19       affected Carriers whole. However, the arbitrator limited the monetary remedy to violations that

                                    20       occurred on or after May 2, 2017. She disallowed any recovery for violations that occurred prior

                                    21       to that date.   In addition, Arbitrator Hutt did not award interest, liquidated damages, or

                                    22       attorney’s fees.

                                    23               A teleconference with Arbitrator Hutt was held on December 2, 2019, to assess the

                                    24       parties’ progress in implementing the awarded remedies.

                                    25               As of the date of the filing of this Complaint, USPS has provided NALC relevant data for

                                    26       2017 and through April 2018. It has not provided timekeeping data for May through December

                                    27       of 2018 and has not provided data for 2019 or 2020.

                                    28
WEINBERG, ROGER &                                                                               8
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 9 of 13



                                         1                                 USPS’S THEFT OF PLAINTIFFS’ WAGES
                                         2          A.      USPS’S THEFT OF WAGES FROM TRAN
                                         3          At all relevant times, Tran was stationed at the Westgate/Tony Cortese postal facility, part

                                         4   of the San Jose Postal Installation.

                                         5          Review of USPS’s clock ring and MSP records for Tran show many instances where Tran

                                         6   began working before 8:00 A.M., and continued working after 6:00 P.M., but management made

                                         7   a manual entry into TACS to indicate that his tour ended at 6:00 P.M. or before. Tran did not

                                         8   receive any pay for time worked after the fake end tour time entered by management.

                                         9          Moreover, Tran was regularly pressured, on returning from his route, to swipe his

                                    10       electronic badge to end his tour, and then to complete his end-of-day work such as unloading his

                                    11       truck and processing undeliverable mail, off the clock.

                                    12              NALC representatives did not review each of Tran’s clock rings for the period in question,

                                    13       but those they reviewed show that he was not paid for time he worked on at least seventeen

                                    14       occasions in 2017.

                                    15              USPS has not provided clock rings for most of 2018, or for 2019 and 2020. On

                                    16       information and belief, review of those records will reveal additional instances where Tran was

                                    17       not paid for hours worked, and not paid at one and a half times his regular rate for hours worked

                                    18       in excess of 40 in a workweek, in violation of the FLSA.

                                    19              B.      USPS’S THEFT OF WAGES FROM ZAMBRANO-LAY
                                    20              At all relevant times, Zambrano-Lay was stationed at the Blossom Hill postal facility in

                                    21       the San Jose Postal Installation.

                                    22              Review of the clock ring and MSP records for Zambrano-Lay show many instances where

                                    23       he, like Tran, began working before 8:00 A.M., and continued working after 6:00 P.M. Clock

                                    24       rings for several of Zambrano-Lay’s work days indicate that he had an “End Tour” entry in TACS

                                    25       at the same time as he had a TAC entry for returning from the street to the postal facility. But it is

                                    26       impossible for his tour to end at the same time that he returned to the facility, or only a few

                                    27       minutes afterward. Zambrano-Lay, like all Carriers, performed additional work in the office after

                                    28
WEINBERG, ROGER &                                                                               9
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                              Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 10 of 13



                                         1   returning from the street. In addition, a supervisor entered a one-hour lunch break for Zambrano-

                                         2   Lay on December 13, 2016, but on that day, he took only the usual half-hour break.

                                         3           NALC representatives did not review each of Zambrano-Lay’s clock rings for the period

                                         4   in question, but those they reviewed indicate that he was not paid for time he worked on at least

                                         5   six occasions in 2016 and 39 occasions in 2017.

                                         6           On information and belief, review of USPS’s records for 2018 and 2019 will reveal

                                         7   additional instances where Zambrano-Lay was not paid for hours worked, and not paid at one and

                                         8   a half times his regular rate for hours worked in excess of 40 in a workweek, in violation of the

                                         9   FLSA.

                                    10               C.     USPS’S THEFT OF WAGES FROM BARRIENTOS
                                    11               At all relevant times, Barrientos was a Carrier stationed at the Hillview postal facility in

                                    12       the San Jose Postal Installation. On multiple occasions, USPS management instructed Barrientos

                                    13       not to swipe his identification badge at the end of his work but instead to enter it manually and

                                    14       reflect an end tour time earlier than when he stopped working. On other occasions supervisors

                                    15       manually deleted his end tour time in TACS and input an earlier time.

                                    16               NALC representatives did not review each of Barrientos’ clock rings for the period in

                                    17       question, but those they reviewed indicate he was not paid for time he worked on at least three

                                    18       occasions in 2016 and three occasions in 2017.

                                    19               On information and belief, review of USPS’s records for 2018, 2019, and 2020 will reveal

                                    20       additional instances where Barrientos was not paid for hours worked, and not paid at one and a

                                    21       half times his regular rate for hours worked in excess of 40 in a workweek, in violation of the

                                    22       FLSA

                                    23               D.     USPS’S THEFT OF WAGES FROM THE OTHER FLSA PLAINTIFFS
                                    24               NALC’s review of clock rings for all of the Carriers stationed in the San Jose Postal

                                    25       Installation showed that for the period May 1, 2017 through November 10, 2017, USPS deprived

                                    26       FLSA Collective Plaintiffs of a total 66.85 hours of pay at their regular rate pay and 1625.50

                                    27       hours of pay at their overtime rate. During this period the FLSA Collective Plaintiffs earned an

                                    28       hourly rate ranging from $18.10 to $31.23. USPS’s clock rings for the period November 11,
WEINBERG, ROGER &                                                                              10
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                              Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 11 of 13



                                         1   2017 through December 31, 2017 show that USPS deprived the FLSA Collective Plaintiffs of

                                         2   10.29 hours of pay at their regular rate and 238.75 hours of pay at their overtime rate. During this

                                         3   period the FLSA Collective Plaintiffs earned an hourly rate ranging from $18.70 to $31.62.

                                         4                                 FIRST CAUSE OF ACTION
                                                       (FLSA Overtime Wages Claim Against All Defendants – Brought by Plaintiffs on
                                         5                    Behalf of Themselves and the FLSA Collective Plaintiffs)
                                         6           Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully set
                                         7   forth herein.
                                         8           Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, reallege and
                                         9   incorporate by reference all preceding paragraphs as if they were set forth again herein.
                                    10               At all relevant times, USPS has been, and continues to be, an “employer” engaged in
                                    11       interstate “commerce” and/or in the production of “goods” for “commerce” within the meaning of
                                    12       FLSA 29 U.S.C. § 203.
                                    13               At all relevant times, USPS has employed “employees” including Plaintiffs and the FLSA
                                    14       Collective Plaintiffs within the meaning of the FLSA.
                                    15               Sections 6 and 7 of the FLSA, 29 U.S.C. §§ 206 and 207, require that every person
                                    16       covered by the FLSA who is “suffered or permitted to work” must be paid a minimum wage for
                                    17       all hours worked and overtime pay at one and one-half times the person’s regular rate for all
                                    18       hours worked in excess of forty hours per week. Section 16(b) of the FLSA, 29 U.S.C. § 216(b),
                                    19       entitles such persons to recover all unpaid wages plus interest, an equivalent amount as liquidated
                                    20       damages, and reasonable attorneys’ fees and costs.
                                    21               At all relevant times, USPS failed to pay Plaintiffs and the FLSA Collective Plaintiffs the
                                    22       lawful minimum hourly wage for all hours worked in violation of 29 U.S.C. § 206(a).
                                    23               USPS’s failure to pay Plaintiffs and the FLSA Collective Plaintiffs the lawful minimum
                                    24       hourly wage was willful. USPS was aware or should have been aware that the practices described
                                    25       herein were unlawful. As set forth above, however, USPS has not made a good faith effort to
                                    26       comply with the FLSA with respect to the compensation of Plaintiffs and the FLSA Collective
                                    27       Plaintiffs.
                                    28
WEINBERG, ROGER &                                                                               11
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                              Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 12 of 13



                                         1             Accordingly, Plaintiffs and the FLSA Collective Plaintiffs are entitled to recover from

                                         2   USPS their unpaid minimum wages, liquidated damages, pre- and post-judgment interest and the

                                         3   reasonable attorneys’ fees and costs of the action, pursuant to the FLSA, all in an amount to be

                                         4   determined at trial pursuant to 29 U.S.C. § 216(b).

                                         5                                  SECOND CAUSE OF ACTION
                                                         (FLSA Overtime Wages Claim Against All Defendants – Brought by Plaintiffs on
                                         6                      Behalf of Themselves and the FLSA Collective Plaintiffs)
                                         7             Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, reallege and
                                         8   incorporate by reference all preceding paragraphs as if they were set forth again herein.
                                         9             At all relevant times, Plaintiffs and the FLSA Collective Plaintiffs regularly worked in
                                    10       excess of forty (40) hours per workweek.
                                    11                 At all relevant times, Defendants have operated under a decision, policy, and plan, and
                                    12       under common policies, programs, practices, procedures, protocols, routines and rules of willfully
                                    13       failing and refusing to pay Plaintiffs and the FLSA Collective Plaintiffs at a rate of at least one
                                    14       and one half times their regular rate for all hours worked in excess of forty (40) hours per
                                    15       workweek in violation of 29 U.S.C. § 207(a)(1).
                                    16                 USPS’s failure to pay Plaintiffs and the FLSA Collective Plaintiffs the lawful overtime
                                    17       wage rate was willful. USPS was aware or should have been aware that the practices described
                                    18       herein were unlawful. USPS has not made a good faith effort to comply with the FLSA with
                                    19       respect to the compensation of Plaintiffs and the FLSA Collective Plaintiffs.
                                    20                 Accordingly, Plaintiffs on behalf of themselves and the FLSA Collective Plaintiffs are
                                    21       entitled to recover from Defendants, jointly and severally, their unpaid overtime wages, liquidated
                                    22       damages, pre- and post-judgment interest, as well as reasonable attorneys’ fees and costs of the
                                    23       action, pursuant to the FLSA, all in an amount to be determined at trial pursuant to 29 U.S.C. §
                                    24       216(b).
                                    25                                              PRAYER FOR RELIEF
                                    26                 WHEREFORE, Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs
                                    27       pray that the Court:
                                    28
WEINBERG, ROGER &                                                                               12
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                              Case 5:20-cv-00807-SVK Document 1 Filed 02/03/20 Page 13 of 13



                                         1            1.      Designate this action as a collective action on behalf of the FLSA Collective

                                         2   Plaintiffs and promptly issue notice pursuant to 29 U.S.C. § 216(b) to all similarly-situated

                                         3   members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

                                         4   them to assert timely FLSA claims in this action by filing individual Consent to Sue forms

                                         5   pursuant to 29 U.S.C. § 216 (b);

                                         6            2.      Award, according to proof:

                                         7            a.      Compensatory damages in the amount of unpaid minimum wages and overtime.

                                         8            b.      In addition to compensatory damages, liquidated damages in the amount of unpaid

                                         9   minimum wages and overtime;

                                    10                c.      Declaratory and injunctive relief;

                                    11                d.      Costs of the action incurred herein, including expert fees;

                                    12                e.      Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216;

                                    13                f.      Pre-judgment and post-judgment interest, as provided by law; and

                                    14                Such other and further relief as this Court deems appropriate, just and proper.

                                    15       Dated: February 3, 2020                          WEINBERG, ROGER & ROSENFELD
                                                                                              A Professional Corporation
                                    16

                                    17                                                           /s/ BRUCE A. HARLAND
                                                                                      By:     BRUCE A. HARLAND
                                    18
                                                                                              COHEN, WEISS AND SIMON LLP
                                    19       Dated:
                                    20
                                                                                      By:     JOSHUA J. ELLISON
                                    21                                                        (pro hac vice motion to be filed)
                                    22                                                        Attorneys for Plaintiffs
                                             148975\1067115
                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
WEINBERG, ROGER &                                                                                  13
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
